Citation Nr: 0940023	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right foot disorder, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to April 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claim for 
service connection for a right foot disorder.  During the 
pendency of this appeal, jurisdiction over the Veteran's 
claims was transferred to the RO in Montgomery, Alabama.

In December 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

This case previously reached the Board in February 2008.  At 
that time, the current claim at issue was remanded for 
further development.  However, in the same decision, the 
Board confirmed the RO's prior denial of service connection 
for sinusitis.  As such, only the right foot disorder issue 
remains for appellate review.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of a right foot 
disorder.

2.  There is no competent medical evidence showing that the 
Veteran's right foot disorder is related to service or to his 
service-connected left knee disability.




CONCLUSION OF LAW

A right foot disorder is not due to a service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the agency of original jurisdiction (AOJ) to the 
Veteran dated in July 2002, November 2003, April 2004, and 
March 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the March 2008 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in December 2002, 
the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or has since 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
August 2009 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of the notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, and three VA 
medical examinations.  The Veteran has submitted personal 
statements, and hearing testimony.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such 
records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

The Board is also satisfied as to substantial compliance with 
its February 2008 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In that decision, the Board 
remanded the decision for the AOJ to undertake three actions.  
First, the AOJ was to provide corrective VCAA notice to the 
Veteran, which the AOJ did through the March 2008 VCAA notice 
letter.  Second, the AOJ was to schedule the Veteran for a VA 
medical examination to determine the nature and etiology of 
his right foot disorder, including a medical opinion as to 
whether any such disorder was secondary to his service-
connected left knee disability, or secondary to his in-
service right foot injury.  This was accomplished by a VA 
medical examination conducted in July 2009.  Finally, the AOJ 
was to readjudicate the Veteran's service connection for a 
right foot disorder claim, which was accomplished through the 
August 2009 SSOC.  As such, the remand directives have been 
complied with.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although the VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the Veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which clearly favors the claimant.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis for Service Connection and Secondary
 Service Connection for a Right Foot Disorder

The Veteran contends that his right foot disorder is either 
directly due to his military service or secondary to his 
already service-connected left knee disability.  See the 
Veteran's substantive appeal (VA Form 9) dated March 2004, 
and hearing transcript pges. 6, 8, 12-13.  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such the Board will first address the Veteran's claim for 
direct service connection for a right foot disorder.

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

The Veteran's VA medical treatment records contain records of 
treatment for pain in his right foot beginning as early as 
April 2002.  There have also been several diagnoses of a 
current foot disorder.  First, in October 2002, the Veteran 
was diagnosed with pes planus of his right foot.  A VA 
medical examination conducted in December 2004 concluded that 
the Veteran did not have pes planus, but that the Veteran had 
mild hallux valgus.  Finally, a July 2009 VA medical 
examination concluded that the Veteran experienced plantar 
fasciitis.   As such, despite the apparently contradictory 
diagnoses, the Board concludes that competent evidence has 
been presented of a current right foot disorder.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran's STRs show that the 
Veteran's right Achilles tendon was injured due to being 
slammed in a locker door in December 1979.  As such, this is 
evidence that the Veteran experienced an incurring event in 
service. 

However, there is no competent evidence of a connection 
between the Veteran's service and his current right foot 
disorder as is required by Shedden v. Principi, 381 F.3d at 
1167.  In the present case, there is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current right foot disorder to his active service.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As noted above, the AOJ 
provided VA medical examination in July 2009.  The VA medical 
examiner reviewed the Veteran's treatment records and 
treatment history, along with x-rays of the Veteran's right 
foot and concluded that "[i]t was less likely as not... that 
the [Veteran's] right foot condition is related to the in-
service right foot injury in December of 1979."  The 
examiner's rationale for this opinion was that the in service 
injury "appeared to be an acute soft tissue injury requiring 
minimal medical treatment."  Furthermore, the examiner noted 
that there had been "an almost 25-year interval between the 
incident which occurred in service and the onset of 
symptoms."  In addition, none of the other VA medical 
examinations provide any evidence of a connection between the 
Veteran's in-service injury and his current right foot 
disorder.  The Board does note that the Veteran has indicated 
that his current right foot disorder is connected to his in-
service injury.  See the Veteran's VA Form 9, and the hearing 
transcript pg. 6.  There is no evidence presented that the 
Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  Layno, 
supra, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore 
the Board concludes that his statement is not competent 
evidence of a connection between the Veteran's right foot 
disorder and his service.  As there is no competent medical 
evidence of record to indicate that the Veteran's current 
right foot disorder is due to his military service, service 
connection cannot be granted.

A disorder may also be service-connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated that his current right foot 
disorder began in service and continued to the present.  See 
the Veteran's VA Form 9.  The Board notes that the Veteran's 
medical record is negative for any complaints or records of a 
right foot disorder until April 2002.  The Veteran's January 
1982 separation examination also does not contain any 
indication that the Veteran experienced a right foot disorder 
at the time of his separation from service.  In such cases, 
the Board is within its province to weigh the Veteran's 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over twenty years 
thereafter.  The record indicates that the Veteran was not 
treated for a right foot condition during a substantial 
period of time after his release from active service, and he 
has not presented any medical evidence that he experienced 
continuity of symptomatology of his right foot disorder from 
his period of service to the present.  In fact, the medical 
evidence weighs against such a finding.  Simply put, his lay 
contentions regarding his current disorder are outweighed by 
the weight of the medical evidence against the existence a 
right foot disorder for so long after service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  Therefore, the Board concludes that the record 
does not establish the required continuity of symptomatology 
necessary to establish direct service connection for a right 
foot disorder.  

The Veteran has also indicated that his right foot disorder 
is the result of his service-connected left knee disability.  
See the hearing transcript pges. 6, 13.  When claiming 
service connection for a secondary condition, after showing 
that he has the claimed disorder as noted above, the Veteran 
must show that he has a currently service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The Veteran was service-connected for a tear of the patellar 
tendon, degenerative joint disease, and instability of the 
left knee in June 2007.  Thus, the Veteran is currently 
service-connected for a left knee disability.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, at 512.  The Veteran has indicated that he believes 
that his right foot disorder is the result of his service-
connected left knee disorders.  See the hearing transcript 
pges. 6, 13.  As noted above, there is no evidence that the 
Veteran has sufficient medical skill, knowledge, or training 
to reach such a conclusion, thus the Veteran's lay opinion is 
not sufficient in this case to provide evidence of a link 
between the Veteran's right foot disorder and his left knee 
disorders.  See Layno, at 469, supra; see also 38 C.F.R. 
§ 3.159(a)(1).  

Furthermore, the AOJ provided a VA medical examination in 
July 2009 which concluded that the Veteran's "left knee 
disability was not the etiology of [his] right foot 
disorder."  There is no medical opinion of record which 
indicates that the Veteran's right foot disorder is caused 
by, connected to, or causes any aggravation of the Veteran's 
left knee disorders.  Absent any competent evidence of a 
connection between the Veteran's right foot disorder and his 
service-connected left knee disorder, and given the medical 
evidence against such a conclusion, service connection for a 
right foot disorder as secondary to the Veteran's service-
connected left knee disorder cannot be granted.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for a 
right foot disorder in the light most favorable to the 
Veteran, the Board finds that the preponderance of the 
evidence is against service connection for a right foot 
disorder, on either a direct or secondary basis, and there is 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for a right foot disorder, to include as 
secondary to the service-connected left knee disability, is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


